IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MAD DOG MARKETING                    NOT FINAL UNTIL TIME EXPIRES TO
GROUP, INC.,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1091
v.

DEPARTMENT OF
FINANCIAL SERVICES,
DIVISION OF WORKERS'
COMPENSATION,

      Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from an Order of the Department of Financial Services.

Bennett M. Miller, Law Offices of Bennett M. Miller, P.A., Tallahassee, for
Appellant.

Trevor S. Suter, Assistant General Counsel, Department of Financial Services,
Tallahassee, for Appellee.




PER CURIAM.

      Mad Dog Marketing Group, Inc., appeals a final order of the Department of

Financial Services imposing penalties for failure to secure workers’ compensation
coverage for its employees. We affirm without comment Issues I, II, and III, but

reverse Issue IV. The department erred as a matter of law by fining appellant

$2,000.00 for continuing to operate its business in violation of the stop-work order,

because the department had not charged appellant with such violation as required

by Florida Rule of Administrative Procedure 28-106.2015(1). See, e.g., Gonzalez

v. Dep’t of Health, 120 So. 3d 234 (Fla. 1st DCA 2013); Trevisani v. Dep’t of

Health, 908 So. 2d 1108 (Fla. 1st DCA 2005); Cottrill v. Dep’t of Ins., 685 So. 2d

1371 (Fla. 1st DCA 1996).

      AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.




                                         2